FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (6472885).
In regard to claim 1, Green et al. discloses a microwave dielectric analyzer (abstract – see also col 3 lines 41-43, while the actual inventive disclosure does not have a specific frequency range that is in the microwave frequency range – in the background section col 1 line 17- col 2 line 63 it is discussed multiple times ranges in the megahertz and gigahertz that are limited to only that range and that opening it to a 
a first conductive electrode configured to couple to a microwave analyzer (both figures 2a and 2c represent the test fixture – 8 in figure 1, the first conductive electrode that is able to connect to the analyzer/computer system would be conductive stripline 22 in figure 2a or center conductor and conductor inserts 42 and 40 in figure 2c – they are the part the connects to the connector 24/50 [figures 2a/2c] that connects to the analyzer port – see column 5 lines 24-59); and
a second conductive electrode axially aligned with the first conductive electrode, where the second conductive electrode is not coupled to the microwave analyzer (in figure 2a - either of conductive stripline plates 20 or 26 which are located axially above or below stripline 22 [first conductive electrode] and are not connected to the analyzer; in figure 2c, outer conductor 54 is located axially around first conductive electrode 40/42 such as any drawn axis will go through both, and outer conductor 54 is not connected to the analyzer - see column 5 lines 24-59); and
processing circuitry configured to determine a dielectric characteristic of a dielectric specimen based upon a reflection coefficient measured by the microwave analyzer (figure 1 analyzer and computer represent the processor that performs these calculations to determine permittivity of the dielectric specimen – 30 [figure 2a] or 46 [figure 3a] based on reflection coefficients – abstract and col 2 line 66 – col 3 line 36) with the dielectric specimen sandwiched between the first and second conductive electrodes (figure 2a upper plate 20 and stripline 22 sandwich the dielectric 30; lower 
In regard to claim 2, Green et al. discloses wherein the dielectric characteristic is permittivity, loss or conductivity of the dielectric specimen (permittivity – abstract).
In regard to claim 5, Green et al discloses wherein the dielectric characteristic of the dielectric specimen is determined for frequencies above 1 GHz (abstract – see also col 3 lines 41-43, while the actual inventive disclosure does not have a specific frequency range that is in the microwave frequency range – in the background section col 1 line 17-col 2 line 63 it is discussed multiple times ranges in the megahertz and gigahertz that are limited to only that range and that opening it to a wide range of frequencies is desired for the invention – which would include those microwave frequency ranges in the megahertz and gigahertz ranges).
In regard to claim 6, Green et al discloses wherein the reflection coefficient is measured in a range from about 3 MHz to about 6 GHz (abstract – see also col 3 lines 41-43, while the actual inventive disclosure does not have a specific frequency range that is in the microwave frequency range – in the background section col 1 line 17-col 2 line 63 it is discussed multiple times ranges in the megahertz and gigahertz that are limited to only that range and that opening it to a wide range of frequencies is desired 
In regard to claim 7, Green et al discloses wherein the measurement apparatus is calibrated with a single calibration measurement of a known calibration specimen, without the need for additional calibration measurements (see col 5 lines 7-10 calibration standards can be connected to calibrate the measurement system and also describes how calibration happens briefly in col 3 lines 8-17 and col 6 lines 13-17, it is noted that while Green et al. does not explicitly state a single measurement is made, Green et al. could make a single measurement provide calibration and then possibly in the future provide further calibration of the device and is certainly able to make only one measurement as desired by a user – noting that there is no structure associated with this limitation in an apparatus claim so if the prior art is capable of doing this, it would read on the limitation, is the processing element further configured to make this calibration?  or how exactly is this calibration done – maybe explaining further will help get around the what is cited by Green et al.).
In regard to claim 9, Green et al. discloses wherein the position of the second conductive electrode is adjustable to sandwich the dielectric specimen between the first and second conductive electrodes (in figures 2a screws 18 are able to make the sandwich of the electrodes tighter as well as figure 2c see screws 48 and 16 which would tighten up the structure to be sandwiched together - see column 5 lines 24-59, thus the position is able to be adjusted based on having screws and tightness of the screws).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885) in view of Xie et al. (US Publication 2016/0169726).
In regard to claims 3 and 4, Green et al. lacks specifically [claim 3] wherein the dielectric characteristic is determined from a look-up table determined using the computational electromagnetic model of the measurement apparatus and [claim 4] wherein the dielectric characteristic is determined by interpolating the look-up table.
Xie et al. discloses a system in which complex permittivities derived from the microwave reflection coefficients are used through interpolation from data stored in a look up table to determine attenuation coefficients (see paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. to including using a look up table (which is a well-known way of storing and retrieving calculations/data) through interpolation to compare the data gathered with computational information as taught by Xie et al. in order to have an easy laid out correspondence of data gathered to data output which can allow for easily notification of adjustments needed for the output based on the input coming in (see paragraph 35).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885)
In regard to claim 8, Green et al. lacks specifically disclosing wherein the single calibration measurement is taken after measurement of the dielectric specimen [Green et al. as seen in col 3 lines 1-36, would provide calibration before the computation of the permittivity by measuring the reflection coefficient, while it is not explicitly stated the order calibration happens in steps ‘d’ and ‘f’, while measuring is the last step ‘l’].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. while running multiple measurements of permittivity over time for different dielectrics under test a calibration will be done in relation to each measurement, but a calibration for the next measurement up will be done after a first measurement.  Therefore, there will be a calibration done after the measurement is done over time when multiple dielectrics are tested (in a similar manner to that explained with respect to claim 7, above, if applicant made clear how the calibration is done and how the measurement is done and then the calibration is done with respect to that measurement in clear communication with each other to benefit the system, this may help to overcome the art of Green et al.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885) in view of Ghasr et al. (US Publication 2015/0077138).
In regard to claim 10, Green et al. discloses wherein the measurement apparatus comprises a base plate surround the first conductive electrode ([noting that surround in this sense is meaning on the sides not in between the first and second electrode – so 
Green et al. lacks specifically wherein the flange is metal.  
Ghasr et al. discloses in a waveguide probe wherein the flange is used as a base and is metal (flange 106 – paragraphs 25 and 26 is a conductive metal see claim 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. to include wherein the flanges can be a conductive metal as taught by Ghasr et al. as metal is an inexpensive way to provide a surrounding element and also provide a grounded base for protection for a user.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885) in view of Min et al. (5659972).
In regard to claim 11, Green et al. lacks specifically wherein the measurement apparatus comprises an insulating yoke that mechanically supports the second conductive electrode, the insulating yoke configured to axially adjust the position of the second conductive electrode with respect to the first conductive electrode to sandwich the dielectric specimen between the first and second conductive electrodes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. to include an insulating support elements that could adjust the frame so the electrodes could be in different positions as taught by Min et al. this would allow the electrodes to be at desired locations either to smoosh against the dielectric under test or to be apart so as to remove the dielectric under test after the test is finished so as to aid the user for quick use to test different dielectrics.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885) in view of Kagaya (US Publication 2013/0285861, new reference).
In regard to claim 21, Green et al. lacks specifically wherein the computational electromagnetic model is based on finite element method (FEM) or finite difference time domain (FDTD).
Kagaya discloses wherein values of reflection coefficients based on a frequency are calculated by an electromagnetic field simulation based on FDTD (see paragraph 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. to include wherein the computational electromagnetic model is based on FDTD as taught by Kagaya in order .

Claims 22 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885) in view of Kim et al. (7973539, new reference).
In regard to claims 22 and 23, Green et al. lacks specifically [claim 22] wherein the first conductive electrode extends through a base plate of the measurement apparatus (noting that Green et al. does not have any support plate, just showing the structure floating in the drawings) and [claim 23] wherein a distal end of the first conductive electrode is substantially parallel with a surface of the base plate.
Kim et al. discloses a system for measuring dielectric properties of parts including the part sandwiched by two electrodes (similar to Green et al. and the present invention), wherein the bottom electrode is supported by support/base plates such that the first conductive electrode would run through the base plate because the support plate is parallel to the electrode structure (see figure 2a and 2c, support elements 209 supporting electrodes 109 and 105 in parallel, see col 7 line 58 – col 8 line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. to include having a support/base plate as taught by Kim et al. under the bottom/outer electrode so as to provide support and stability to the system and test fixture.  The combination of Green et al. and Kim et would now have the base/support plate such that the first conductive electrode - conductive stripline 22 in figure 2a or center conductor and conductor inserts 42 and 40 .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (6472885) and Kim et al. (7973539, new reference), as applied to claim 23 above, and further in view of Min et al. (5659972).
In regard to claim 24, Green et al. lacks specifically wherein the measurement apparatus comprises an insulating yoke that mechanically supports the second conductive electrode over the distal end of the first conductive electrode, the insulating yoke configured to axially adjust the position of the second conductive electrode with respect to the first conductive electrode (noting that Green does have the first and second electrodes lined up as seen in figure 2a, so that the second electrode would support the first electrode fully not just over the distal end).
Min et al. discloses insulating supports (yoke is a support), that would permit the adjusting of the position of the frame and thus the electrodes so as to be able to place the electrodes at different locations relative to other elements (col 15 lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. as modified to include an insulating support element that could adjust the support (frame) so the electrodes could be in different positions as taught by Min et al. this would allow the electrodes to be at desired locations either to smoosh against the dielectric under test or to be apart so as to remove the dielectric under test after the test is finished so as to aid the user for quick use to test different dielectrics.
.

Response to Arguments
Applicant's arguments filed September 12, 2021 have been fully considered but they are not persuasive.
In regard to claim 1, Applicants description of Green et al. and the test fixture are all correct in as how the test fixture is constructed.  What is respectfully traversed is that after the description, Applicant concludes “which makes it (the outer conductor ground plane) electrically coupled to the analyzer”.  It is not clear how the described limitations of Green led to that conclusion.  Applicant has not given any definition of “electrically coupled” nor does applicant explain why this description of the test fixture, means that the outer conductor is electrically coupled to the analyzer.  Looking at the test fixture, no electrical path to or from the analyzer includes the outer conductor (to be considered electrically connected to each other), the electrical path to/from the analyzer would include a path of current from the analyzer (2), connector (24), through strip (22), and out the connector on the other side (24), which would have a set of reflective load assemblies connected to (10) – another path of reflection(s) would be the reverse order.  
Further as to claim 1, Applicant argues that Green does not teach or suggest determining the dielectric characteristics based on a computation electromagnetic model.  Stating instead that the model is “electric” and not “electromagnetic”.  This is respectfully traversed as the model is modeled from the transmission line (col 3 lines 31-36) which is a transverse electromagnetic (TEM) waves transmission line fixture or quasi TEM transmission line fixture (abstract, col 3 lines 1-7), meaning that the model would be modeled based on electromagnetic characteristics and thus read on “a computation electromagnetic model”.  If Applicant believes that their model is different than the claimed model, further describing the model and how the determination is made in the claims may be helpful.
In regard to claim 5-6, Applicant argues that the office action by its own admission failed to establish a prima facie case of anticipation, but this ignores the rejection after the admission statement.  While the background section is not disclosing the invented subject matter specifically, it still is part of the disclosure, and it was explained in the rejection above how the limitations of claims 5 and 6 are disclosed by Green without an explicit recitation of the specific frequency in the inventive section of the patent.  If Applicant disagrees with these statements, a response must be made as to those statements.  Applicant is ignoring the meat of the rejection by the argument they are presenting.  


In regard to claim 7, Green et al discloses wherein the measurement apparatus is calibrated with a single calibration measurement of a known calibration specimen, without the need for additional calibration measurements (see col 5 lines 7-10 calibration standards can be connected to calibrate the measurement system and also describes how calibration happens briefly in col 3 lines 8-17 and col 6 lines 13-17, it is noted that while Green et al. does not explicitly state a single measurement is made, Green et al. could make a single measurement provide calibration and then possibly in the future provide further calibration of the device and is certainly able to make only one measurement as desired by a user – noting that there is no structure associated with this limitation in an apparatus claim so if the prior art is capable of doing this, it would read on the limitation, is the processing element further configured to make this calibration?  or how exactly is this calibration done – maybe explaining further will help get around the what is cited by Green et al.).

This statement also ignores “a single measurement is made” is a functional limitation of the microwave dielectric analyzer and is not claimed in an active method step.  Because the claim includes the language “comprising” even claiming a single measurement is made, could include additional measurement in the future even though the rest of the claim language states “without the need for additional calibration measurements” because how specific is “need” in this circumstance?  Broadly ‘need’ is being interpreted as the prior art would be required to say additional measurements are required to not read on that limitation.  Would it be based on accuracy? Precision?  Who is of the opinion if another measurement is ‘needed’?
In regard to claim 9, the examiner is required to make the broadest reasonable interpretation in light of the specification. See In re Morris, 44 USPQ2d 1023 (Fed. Cir. 1997).  Further, Applicant’s argument never explains why it is not believed that in figures 2a screws 18 are able to make the sandwich of the electrodes tighter as well as figure 2c see screws 48 and 16 which would tighten up the structure to be sandwiched 
As to the 35 USC 103 rejections:
In regard to claims 3 and 4, Applicant argues that Xie does not disclose wherein the look up table is determined using a computational electromagnetic model, which is true, Xie does not disclose using a computational electromagnetic model. This feature as described above is disclosed by Green.  See the argument as to claim 1, which explains why Green discloses a computation electromagnetic model.  Therefore, the combination of Green in view of Xie would include this limitation.
Claim 8 is not separately argued, just stating that because claim 1 is allowable, claim 8 would also be allowable.  Therefore, because claim 1 remains rejected as seen in the above rejection and remarks, claim 8 also remains rejected.
As to claim 10, it is unclear exactly what Applicant is arguing.  Applicant states that Ghasr does not disclose that the finite flange 106 is a base plate or that the flange 106 surrounds an electrode.  It is not clear why Applicant believes that flange 106 is not 
In regard to claim 11, Applicant is arguing that Min does not suggest adjusting the position of the electrodes with respect to each other, but in col 15 lines 41-48 it is stated that electrodes can be placed at desired locations, which would include a location of an electrode with respect to another electrode, as seen in figure 3, if a frame 72 is moved it would not necessarily move all the electrodes present, as there are multiple frames and electrodes.  Further Applicant argues Min is missing a dielectric specimen between the electrodes.  It is agreed that Min is missing the dielectric specimen, but this is taught by Green, and, therefore, would be present in the combination of Green in view of Min.  Applicant further argues that the office action did not explain why it would be obvious to modify the test figure of Green.  This is respectfully traversed as this part of the rejection is copied below:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Green et al. to include an insulating support elements that could adjust the frame so the electrodes could be in different positions as taught by Min et al. this would allow the electrodes to be at desired locations either to smoosh against the dielectric under test or to be apart so as to remove the dielectric under test after the test is finished so as to aid the user for quick use to test different dielectrics.



Conclusion
Applicant's amendment (adding new claims 21-25) necessitated the new ground(s) of rejection presented in this Office action (no changes were made to the rejection of non-amended claims 1-11).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896